Order, Supreme Court, New York County, entered May 4, 1979, granting plaintiff’s motion to dismiss the affirmative defense based upon the Statute of Limitations, reversed, on the law, and motion denied, with costs. In pleading an affirmative defense based upon the Statute of Limitations, it is unnecessary for defendant Manufacturers to identify the statutory sections relied upon or to specify the applicable period of limitations (Immediate v St. John’s Queens Hosp., 48 NY2d 671, 673). Therefore, its affirmative defense is properly pleaded. With regard to the merits of the defense under CPLR 3211 (subd [b]), plaintiff has exclusive knowledge as to when she discovered her husband was fraudulently withdrawing money from her accounts. Thus, it would be impossible for defendant Manufacturers to develop the merits of this defense until it has had an opportunity to examine the plaintiff. For this reason, it would be premature for this court to consider the merits of Manufacturers’ affirmative defense based upon the Statute of Limitations. (Newfield v East Riv. Sav. Bank, 263 App Div 983.) Concur — Murphy, P. J., Kupferman, Ross, Yesawich and Carro, JJ.